Citation Nr: 1754400	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  09-07 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for severe right foot metatarsal-tarsal fracture and dislocation since January 16, 2007.

2.  Entitlement to a rating in excess of 10 percent from January 16, 2007, to September 3, 2014, and in excess of 20 percent since September 4, 2014, for stricture of urethra.

3.  Entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Coast Guard from February 1972 to October 1975.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision of the Seattle, Washington, Regional Office (RO). In November 2014, the RO increased the Veteran's rating for his stricture of urethra. 

On his March 2009 VA Form 9, the Veteran requested a Travel Board hearing. In October 2015, the Veteran withdrew his hearing request. Therefore, the Board will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704(e) (2017). 

The Veteran has been in receipt of a 100 percent schedular rating since September 4, 2014.

The issues of service connection for a left hip disorder and entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's right foot disorder caused pain, flare-ups, swelling, numbness, weakness, fatigue, degenerative changes, an abnormal gait, difficulty finding properly fitting shoes, an inability to walk or stand for extended periods of time, difficulty climbing stairs or ladders, abnormal weight-bearing, use of orthotic shoes, use of arch supports, use of a cane, disturbance of locomotion, and he had a scar measuring 6 centimeters by 0.5 centimeters that was not unstable or painful.

2.  During the period on appeal, the Veteran's stricture of urethra caused weak urinary flow, split urinary stream, difficulty starting urination, hesitancy, decreased urinary force, urinary incontinence which did not require use of absorbent material or an appliance, increased urinary frequency of daytime voiding interval between 1 and 2 hours and nighttime awakening to void 3 to 4 times, obstructive voiding, increased urgency to urinate, and inadequate emptying.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent, since January 16, 2007, for severe right foot metatarsal-tarsal fracture and dislocation have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.73, 4.118, Diagnostic Codes 5283, 7801, 7802, 7804, 7805 (2017). 

2.  The criteria for a rating of 20 percent from January 16, 2007, to September 3, 2014, for stricture of urethra have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.115a, 4.115b, Diagnostic Code 7518 (2017).

3.  The criteria for a rating in excess of 20 percent since September 4, 2014, for stricture of urethra have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.115a, 4.115b, Diagnostic Code 7518 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a March 2007 notice which informed him of the evidence generally needed to support his claims; what actions he needed to undertake; and how VA would assist him in developing his claims. The March 2007 notice was issued to the Veteran prior to the September 2007 rating decision from which the instant appeal arises. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claims. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analyses

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017). 
	
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

A.  Right Foot

The Veteran's right foot metatarsal-tarsal fracture and dislocation is rated according to diagnostic code 5283. A 30 percent rating is warranted for severe malunion or nonunion of tarsal or metatarsal bones. The note to diagnostic code 5283 states that a 40 percent rating is warranted for actual loss of use of the foot. 38 C.F.R. § 4.73, Diagnostic Code 5283. 

The Veteran also has a surgical scar on his right foot. Diagnostic code 7801 states that a scar not involving the head, face, or neck which is deep and nonlinear warrants a rating at 10 percent if the area of the scar is at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square meters). Note (1) to the diagnostic code states that "A deep scar is one associated with underlying soft tissue damage." 38 C.F.R. § 4.118, Diagnostic Code 7801. Diagnostic code 7802 states that burn scars or scars due to other causes that are not of the head, face, or neck, that are superficial and nonlinear, and that cover an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent rating. Note (1) states that: "A superficial scar is one not associated with underlying soft tissue damage." 38 C.F.R. § 4.118, Diagnostic Code 7802. Diagnostic code 7804 states that one or two scars that are unstable or painful warrants a 10 percent evaluation. Three or four scars that are unstable or painful warrants a 20 percent evaluation. Note (1) to the diagnostic code states that "An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar." Note (2) states that "If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars." Note (3) states: "Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable." 38 C.F.R. § 4.118, Diagnostic Code 7804. Diagnostic code 7805 states that other scars (including linear scars) and any disabling effect(s) for scars rated under diagnostic codes 7800, 7801, 7802, and 7804, which are not considered in a rating provided under diagnostic codes 7800-7804 should be rated under an appropriate diagnostic code. 38 C.F.R. § 4.118, Diagnostic Code 7805.

In May 2007, the Veteran was afforded a VA examination. He reported constant sharp, throbbing pain. Pain would start with any standing or walking and was relieved by rest and medication. At rest, he had swelling and while standing or walking he had pain, weakness, swelling, and fatigue. He had functional impairment of an inability to stand or walk for an extended time, and pain and weakness in the left hip, knee, and foot due to overcompensation from right side pain. On examination, there were signs of abnormal weight-bearing; posture and gait were within normal limits. He required no assistive device for ambulation. He had decreased range of motion in his ankle joint and had pes planus. He required the use of orthopedic shoes and arch supports but his symptoms and pain were not relieved by the corrective footwear. X-ray studies were within normal limits. The examiner diagnosed the Veteran with severe right foot metatarsal-tarsal fracture and dislocation. The examiner also noted the presence of a right foot surgical scar measuring 6 centimeters by 0.2 centimeters. The scar was hypopigmented enough to allow detection but there was otherwise normal. The examiner noted the presence of pes planus but said it was not detected on the X-ray study and did not indicate that it was part of the Veteran's service-connected disorder. The X-ray study also indicated "[m]arked degenerative change in ankylosis at the Lisfranc joint line with subluxation. This appears consistent with old severe injury at this location."

A March 2008 private treatment record indicates that the Veteran had forefoot equinus by approximately 1/8 inch, restricted subtalar joint mobility, and great toe mobility restriction. The clinician also noted metatarsalgia and that the Veteran had a rigid midfoot which caused an abnormal gait.

In his September 2008 notice of disagreement (NOD), the Veteran wrote that his right foot was a different size than the left foot due to his previous injury and surgery and, because of that, he had to buy two pairs of shoes in different sizes so he could put together one pair that fit.

In November 2010, the Veteran was afforded another VA examination. The Veteran reported pain, numbness, and swelling in his foot. He stated that he was unable to walk, stand, or run for an extended period of time and that he could not climb. On examination, he had a linear surgical scar on his right foot. It measured 5 centimeters by 0.5 centimeters. The scar was not painful; there was no skin breakdown; the scar was superficial with no underlying tissue damage; there was no inflammation, edema, or keloid formation; and the scar was not disfiguring. The scar did not cause limitation of motion or functional loss. His gait was slow and deliberate and he favored the right foot due to pain. His feet had evidence of abnormal weight-bearing but no signs of unusual shoe wear or breakdown. He did not require any assistive device for ambulation. His ankle range of motion was within normal limits. His foot was tender, but there was no painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability. He had active motion in the metatarsophalangeal joint of the great toe. He had no pes planus or pes cavus and did not require support with his shoes. He could walk approximately one-half of a block. The examiner noted that X-ray study showed mild degenerative changes at the first metatarsophalangeal joint but stated it was not significant enough to warrant a diagnosis.

A September 2012 private treatment record indicates that the Veteran had deformities and hypertrophic changes involving the tarsometatarsal joint spaces compatible with his prior injuries, degenerative changes involving the tarsometatarsal joint spaces, mild hallux valgus deformity, bunions, and mild degenerative changes involving the first metatarsophalangeal joint.

In September 2014, the Veteran was afforded a VA examination. The Veteran reported pain, flare-ups, and functional loss in his foot. On examination, he had pain on movement and weight-bearing, disturbance of locomotion, and interference with standing. He had no pain, weakness, fatigability, or incoordination that limited his functional ability during flare-ups or after repeated use. The examiner noted that the Veteran had a right foot scar that was 4.6 centimeters by 0.1 centimeters and indicated that it was not painful or unstable. The Veteran occasionally used a cane for ambulation. The examiner noted that the Veteran's right foot disorder caused functional impairment resulting in an inability to stand or walk for more than two hours without excessive pain and swelling, that he could not climb or stand on a ladder or stairs slowly and had to avoid it if at all possible; if he did climb a ladder or stairs, he needed to hold on to the railing.

During the period on appeal, the Veteran's right foot disorder caused pain, flare-ups, swelling, numbness, weakness, fatigue, degenerative changes, an abnormal gait, difficulty finding properly fitting shoes, an inability to walk or stand for extended periods of time, difficulty climbing stairs or ladders, abnormal weight-bearing, use of orthotic shoes, use of arch supports, use of a cane, disturbance of locomotion, and he had a scar measuring 6 centimeters by 0.5 centimeters that was not unstable or painful. Given these facts, the Board finds that the current 30 percent rating adequately reflects the Veteran's current right foot limitation of motion and functional impairment during the relevant period. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In making this determination, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). A 40 percent rating is not warranted as the Veteran does not have loss of use, or functional loss of use, of his foot. 

A separate rating for his surgical scar is not warranted as it is noncompensable. A separate rating is not warranted for pes planus, hallus valgus, pes cavus, hallux valgus, or limitation of motion of the ankle as there is no evidence that these disorders are related to or were caused or aggravated by the Veteran's service-connected disorder. The Veteran is separately rated for right lower extremity neurological impairment associated with his lumbar spine disorder so assignment of a separate compensable rating for numbness would constitute pyramiding. 38 C.F.R. § 4.14.

B.  Stricture of Urethra

Stricture of urethra is rated according to diagnostic code 7518. This code directs that the disorder should be rated as voiding dysfunction. 38 C.F.R. § 4.115b, Diagnostic Code 7518. A 10 percent rating is warranted for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following:  1. post void residuals greater than 150 cc, 2. uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec), 3. recurrent urinary tract infections secondary to obstruction, and 4. stricture disease requiring periodic dilatation every 2 to 3 months; or for a daytime voiding interval between 2 and 3 hours or awakening to void 2 times per night. A 20 percent rating is warranted for a daytime voiding interval between 1 to 2 hours or awakening to void 3 to 4 times per night, or for a disorder requiring the wearing of absorbent materials which must be changed less than 2 times per day. A 30 percent rating is warranted for urinary retention requiring intermittent or continuous catheterization. A 40 percent rating is warranted for a daytime voiding interval of less than 1 hour or awakening to void 4 or more times per night, or for a disorder requiring the wearing of absorbent materials which must be changed 2 to 4 times per day. 38 C.F.R. § 4.115a.

In June 2007, the Veteran was afforded a VA examination. He reported symptoms of decreased urinary flow, split urinary stream, urinating 6 times during the day at intervals of 2 hours and 1 time during the night at an interval of 8 hours, difficulty starting urination, weak urine flow, hesitancy, and decreased force in urine flow. In his September 2008 NOD, the Veteran wrote that he had a split urine stream, difficulty starting to urinate and embarrassment as a result, and erectile dysfunction.

In November 2010, the Veteran was afforded another VA examination. He reported urinating 8 times during the day at intervals of 2 hours and no urination problems at night. He reported difficulty starting urination, weak urine flow, decreased urine force, a history of prostate surgery in July 2009, and erectile dysfunction. He had urinary incontinence but did not require any absorbent material and he did not require use of an appliance. The examiner noted that the Veteran had urinary incontinence and erectile dysfunction which were caused by his prostate surgery.

In September 2014, the Veteran was afforded another VA examination. The examiner noted that the Veteran had a voiding dysfunction partially caused by his in-service trauma. The voiding dysfunction did not cause urine leakage or require use of an appliance. It did cause increased urinary frequency resulting in a daytime voiding interval between 1 and 2 hours and nighttime awakening to void 3 to 4 times. The examiner also noted symptoms of obstructive voiding. The examiner concluded that the Veteran had "persistent and increasing frequency with urgency and [post-urination] dribbling but no pads. [I]adequate emptying with need to often return to completely empty [within] 10-15 minutes."

During the period on appeal, the Veteran's stricture of urethra caused weak urinary flow, split urinary stream, difficulty starting urination, hesitancy, decreased urinary force, urinary incontinence which did not require use of absorbent material or an appliance, increased urinary frequency of daytime voiding interval between 1 and 2 hours and nighttime awakening to void 3 to 4 times, obstructive voiding, increased urgency to urinate, and inadequate emptying. Given these facts, the Board finds that a 20 percent rating most closely approximates the Veteran's impairment during the entire period on appeal. 38 C.F.R. § 4.7. A higher rating is not warranted as the Veteran does not have urinary retention requiring catheterization, does not have a daytime voiding interval of less than 1 hour, does not awaken to void 5 or more times per night, and does not have urinary incontinence which requires the use of absorbent materials. A separate rating is not warranted for erectile dysfunction as no competent medical provider has indicated that that disorder is related to or was caused or aggravated by his stricture of urethra.


ORDER

A rating in excess of 30 percent, since January 16, 2007, for severe right foot metatarsal-tarsal fracture and dislocation is denied.

A rating of 20 percent from January 16, 2007, to September 3, 2014, for stricture of urethra is granted.

A rating in excess of 20 percent since September 4, 2014, for stricture of urethra is denied.


REMAND

Remand is necessary to afford the Veteran a left hip examination. Although the Veteran was afforded a VA hip examination in December 2012, the history solicited, X-ray studies performed, and medical opinion all are solely about the right hip. It, therefore, seems that the left hip was not properly examined.

An inferred claim for a TDIU has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009). Entitlement to a TDIU requires an accurate assessment of the functional impairment associated with all of the Veteran's service-connected disabilities. In light of the award above of an increased rating for stricture of urethra, the issue of entitlement to a TDIU should be adjudicated by the RO. See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Although the Veteran is in receipt of a 100 percent schedular evaluation, the TDIU claim must be adjudicated, given that the claim of service connection for a hip disability was received prior to the effective date of the TDIU. 

The case is REMANDED for the following action:

1.  Schedule the Veteran for a VA hip examination to obtain an opinion as to the nature and etiology of any left hip disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided. APPROPRIATE IMAGING STUDIES MUST BE COMPLETED.

The examiner should address the following:

a.  whether the Veteran has a left hip disorder.

b.  whether a left hip disorder was caused by any in-service injury, disease, disorder, or event.

c.  whether a left hip disorder was caused by any of the Veteran's service-connected disorders.

d.  whether a left hip disorder was aggravated by any of the Veteran's service-connected disorders.

The Veteran is currently service connected for posttraumatic stress disorder (PTSD) and major depressive disorder; severe right foot metatarsal-tarsal fracture and dislocation; degenerative joint disease of the lumbar spine with intervertebral disc syndrome and associated left and right lower extremity neurological impairment; stricture of urethra; deflected nasal septum; right knee degenerative joint disease, status-post arthroscopic surgery; left knee status-post arthroscopic surgery for debridement; right hip degenerative joint disease; fracture of the left 6 ribs; and scar of the left anterior chest, residual of thoracotomy.

The examiner's attention is drawn to the following:

*Service treatment records indicating injury, hospitalization, Physical Evaluation Board and hearing, and retirement from the U.S. Coast Guard due to forklift falling on the Veteran while in service. VBMS Entries 12/2/2014.

*May 2007 right foot VA examination report stating that the Veteran had pain and weakness in his left hip due to overcompensation from right side pain and inability to bear weight evenly on both feet. 

*Medical records provided by the Social Security Administration (SSA):

--April 2007 SSA document stating that the Veteran reported left hip pain. VBMS Entry 7/11/2013 (second), p. 5.

--October 2007 treatment record stating deficits in left lower extremity strength with hip extension at 3-/5 in prone and in side-lying hip abduction 3-/5. VBMS Entry 6/24/2013, p. 25.

--February 2008 treatment record stating that the Veteran had significant restriction in both hip rotators and passive hip extension, that he had loss of normal hip mobility, and recommending manual therapy to both hips. VBMS Entry 7/11/2013 (second), p. 72.

--March 2008 treatment record stating that the Veteran had weakness in the left lower extremity, rated 4 out of 5, with left hip flexion limited to 60 degrees. VBMS Entry 6/24/2013, p. 31.

--May 2008 disability report stating left hip pain. VBMS Entry 7/11/2013 (first), p. 5.

--July 2008 examination where the Veteran reported left hip pain. VBMS Entry 7/11/2013 (first), p. 13.

2.  Adjudicate the issue of entitlement to a TDIU and readjudicate the issue of entitlement to service connection for a left hip disorder. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


